In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Queens County (Posner, J.), dated March 5, 1996, which granted the plaintiffs motion for reargument of its motion to restore the case to the trial calendar, and, upon reargument, inter alia, granted the motion.
Ordered that the order is affirmed, with costs.
The court did not improvidently exercise its discretion by restoring the case to the trial calendar, since the plaintiff demonstrated both a meritorious cause of action and an excusable default in failing to appear at a pretrial conference (see, Fidelity & Deposit Co. v Andersen & Co., 60 NY2d 693, 695; Schiavetta v McKeon, 190 AD2d 724, 725).
The defendants’ remaining contention is without merit. Rosenblatt, J. P., Thompson, Santucci and Altman, JJ., concur.